Citation Nr: 0033450	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lumbar spine disability 
and cervical spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1950 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1999, a statement of the case was issued in 
June 1999, and a substantive appeal was received in July 
1999.  In October 2000, the veteran appeared at a Board 
hearing in Washington, D.C.


FINDINGS OF FACT

1.  Any injuries to the lumbar spine and cervical spine 
during service were acute in nature and resolved without 
leaving residual disability.  

2.  Neither arthritis of the lumbar spine nor arthritis of 
the cervical spine were manifested during the veteran's 
military service or within one year of his discharge from 
service. 

3.  The veteran's current lumbar spine and cervical spine 
disorders were first manifested many years after his 
discharge from service and are not etiologically related to 
his service or to any injury during such service. 


CONCLUSION OF LAW

1.  Lumbar spine disability was not incurred in or aggravated 
by the veteran's active military service, nor may lumbar 
spine disability be presumed to have been incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

2.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active military service, nor may 
cervical spine disability be presumed to have been incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At this point, the Board observes that a claim of entitlement 
to service connection for arthritis was denied by Board 
decision in April 1997.  That decision is final.  38 U.S.C.A. 
§§ 7103, 7104.  However, a claim which is the subject of a 
prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  
Noting the receipt of statements from the veteran's mother 
and sister in support of the veteran's claim, as well as a 
statement from private physician dated in August 1997, the RO 
determined in the March 1999 rating decision that new and 
material evidence had been received to reopen the veteran's 
claim.  After reviewing the evidence received since April 
1997, the Board agrees.  Certain items of newly received 
evidence are, in light of the evidence previously of record, 
so significant that they must be considered to fairly decide 
the veteran's claim.  The Board stresses that the credibility 
of the newly submitted evidence is to be presumed when 
determining whether the claim is to be reopened.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In sum, the Board finds 
that new and material evidence has been received and the 
claim has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Board notes here that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides for assistance to the veteran.  Review of the claims 
file reveals that the RO has attempted to locate additional 
private medical records reported by the veteran, in 
particular the records of a Dr. Diehl.  However, Dr. Diehl is 
now deceased and the RO's attempts to locate records by 
contacting his widow have been unsuccessful.  The veteran has 
also testified that he has attempted to locate any records 
and has also met with no success.  He further testified that 
all of his treatment for many years after service was 
provided by Dr. Diehl.  No other medical care providers have 
been identified by the veteran during the early years after 
his discharge from service.  The Board also observes that the 
veteran has been afforded a VA medical examination in 
connection with his claim.  Under the circumstances, the 
Board finds that no useful purpose would be served by 
delaying appellate review for additional records requests.  
The Board therefore turns to the merits of the veteran's 
service connection claim. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting form an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Medical reports dated in the 1990's clearly show disorders of 
the lumbar and cervical spines, including arthritis.  The 
veteran contends that the disorders are related to an 
incident in 1952 when, while stationed in Korea, he fell off 
a railroad car injuring his back.  It has also been contended 
that exposure to extreme cold during service resulted in the 
lumbar and cervical spine disorders. 

Service medical records are silent for any complaints or 
treatment related to the cervical spine or lumbar spine.  
Although service records do confirm the veteran's statement 
that he was ordered to guard vehicles in transit in July 
1952, there is no service record documenting any injury.  
However, even if the Board assumes for the sake of argument 
that the claimed injuries did occur, it would appear from the 
overall record that such injuries were acute in nature and 
not productive of chronic residual disability.  In this 
regard, service medical records subsequent to July 1952 do 
not show any ongoing treatment for disorders of the spine.  
Significantly, the report of separation examination in 
December 1953 includes a notation that that the veteran 
denied all other operations, illnesses and injuries other 
than childhood mumps and appendectomy.  On clinical 
examination, the veteran's spine was clinically evaluated as 
normal, thus showing that in the opinion of trained military 
medical personnel, no disorder of the cervical or lumbar 
spine was discernable at that time.  

The Board does recognize here that the private physician 
identified by the veteran as his treating physician over the 
years is now deceased and no records are available.  There is 
therefore no avenue for showing a continuity of pertinent 
symptomatology from service by reference to independent 
medical records.  

The testimony and statements offered by the veteran and his 
sister suggest that the veteran has been suffering back pain 
since service.  Further a statement from Jesus H. Tan, M.D. 
dated August 1997, indicated that in light of the veteran's 
history of exposure to extreme cold during his service in 
Korea and also his fall from a railroad car while there, it 
was possible that the gradual worsening of his arthritis is 
service connected.  

However, after reviewing the overall evidence, the Board must 
find that the preponderance of the evidence is against 
entitlement to service connection.  The Board believes that 
considerable weight must be afforded the report of the 
February 1999 VA examination.  Whereas Dr. Tan based his 
opinion entirely on history provided by the veteran, the VA 
examiner reviewed the veteran's file.  After reviewing the 
claims file and examining the veteran, the VA examiner 
reported diagnoses of:   no residual frostbite in hands noted 
during the examination, with no history of cold injury to the 
feet; degenerative arthritis of lumbar spine with Schmorl's 
nodes and limitation of range of motion; degenerative 
osteoarthritis of cervical spine with limitation of range of 
motion; chronic strain of both hips with limitation of range 
of motion.  The VA examiner opined that the veteran had a 
vague history of exposure to cold while he was in the 
service.  There was no evidence of residual frostbite during 
the examination.  The VA examiner noted that according to the 
C file, at the veteran's separation examination in December 
1953 he denied having had any operation, illness, or injuries 
during his period of service.  The VA examiner indicated that 
the veteran had mild degenerative arthritis of the cervical 
spine and lumbar spine with chronic strain of both hips.  In 
the VA examiner's opinion, there was no relationship between 
the current condition and the veteran's military service.

The Board finds that the February 1999 VA examiner's opinion 
is persuasive.  It is not only significant in that it was 
based on actual review of the veteran's medical records, it 
appears that the opinion that there is no relationship to 
service is fully supported by the normal finding on clinical 
examination when the veteran was discharged.  Further, the 
Board notes that Dr. Tan indicated only that it was 
"possible" that there was a relationship to service, 
whereas the VA examiner was able to expressly indicate that 
in his opinion there was no relationship between any current 
disorders of the spine and the veteran's service.  The Board 
also believes it significant that although the VA examiner 
expressly acknowledged the veteran's contentions regarding 
cold exposure and the fall from a railroad car as well as Dr. 
Tan's opinion, the VA examiner nevertheless was of the 
medical opinion that there was no relationship to service. 

The Board has also considered the veteran's testimony and lay 
statements submitted that his cervical and lumbar 
disabilities are related to cold exposure and his service 
fall in 1952.  However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1991).  Since the record 
does not reflect that the veteran or those who submitted the 
lay statements and testimony possess the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of a cervical or lumbar disability, the 
lay statements are of little probative value and cannot serve 
as a basis for granting service connection for disability of 
the lumbar spine and disability of the cervical spine.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for disability of the lumbar spine and disability 
of the cervical spine.  It follows that there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107). 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

